Case 1:20-cv-10267-FDS Document6 Filed 03/04/20 Page 1of1

RETURN OF NON-SERVICE

 

UNITED STATES DISTRICT COURT
District of Massachusetts

Case Number: 1:20-CV-10267-FDS

Plaintiff:
vs.
ARC2020001742

Defendant:
Jl ("Jason") Cheng, et al.

For:
Marie E. Chafe, Esq.

Received by NJ SUMMONS to be served on JI "Jason" Cheng, 2317 Sterling Blvd., Englewood, NJ 07631-4829.
|, Ernesto Rodriguez, do hereby affirm that on the 19th day of February, 2020 at 3:48 pm, |:

was over 18 years of age and was not a party to the action and attempted to serve the following;
Summons in a Civil Action and Complaint

and that after due search, careful inquiry and diligent attempts to serve same upon;

JI "Jason" Cheng

| have been unable to effect service at;

2317 Sterling Blvd., Englewood, NJ 07631-4829

therefore Process is being returned for the reasons listed here;

Additional Information pertaining to this Service:

Attempted service 2/14/2020 at 6:33pm. Secure building with limited access. Oscar 'Doe' (refused last name),
concierge, confirmed that JI 'Jason' Cheng does reside at this location, stated he is not home right now and denied
me access. Left a notice with concierge.

Attempted service 2/15/2020 at 2:15pm. Paula 'Doe' (refused last name), concierge, called subject's unit, stated he
is not home and denied me access.

Attempted service 2/19/2020 at 3:48pm. Kenzy Barrett, concierge, called unit and | spoke with a ‘John Doe’ with an
asian accent who refused to identify himself and stated he will not answer the door. Concierge denied me access.

 

te 2]22[rw

Ernesto Rodriguez
Process Server Date Signed

NJ SUMMONS

766 Tall Oaks Drive
Brick, NJ 08724
(732) 458-8202

Our Job Serial Number: ARC-2020001742
Ref: 1:20-CV-10267-FDS

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1c

UAC
